                Case 3:20-cv-06202-BHS Document 1 Filed 12/11/20 Page 1 of 9



1

2

3

4

5

6
                                 UNITED STATES DISTRICT COURT
7                               WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
8

9    JOSHUA HESTER, individually,                       Case No.
10                 Plaintiff,                           COMPLAINT FOR DAMAGES
11         v.
                                                        JURY DEMAND
12   NATIONAL RAILROAD PASSENGER
     CORPORATION d/b/a AMTRAK,
13
                   Defendant.
14

15                              1.      IDENTIFICATION OF PARTIES

16          1.1     Plaintiff, Joshua Hester, is an adult U.S. citizen, and resident of the State of

17   Washington.

18          1.2     Defendant, NATIONAL RAILROAD PASSENGER CORPORATION d/b/a

19   AMTRAK (AMTRAK), is a corporation organized and existing under the laws of the United States

20   of America with a principal place of business in Washington, D.C. Defendant AMTRAK has an

21   office for the transaction of business, and transacts business in King County, Washington.

22          1.3     There may be unknown entities or “John Does” who may be at fault and when their

23   identification becomes known, these pleadings may be amended accordingly. This may include

24   but is not limited to those entities owning the tracks or cars, as well as those entities involved in
                                                                                 LUVERA LAW FIRM
      COMPLAINT FOR DAMAGES - 1                                                     ATTORNEYS AT LAW

                                                                          6700 COLUMBIA CENTER • 701 FIFTH AVENUE
                                                                                SEATTLE, WASHINGTON 98104
                                                                                       (206) 467-6090
                 Case 3:20-cv-06202-BHS Document 1 Filed 12/11/20 Page 2 of 9



1    the design or construction of the route, or in the operation of rail service, directly or through
2    contractors and agents, such as Central Puget Sound Regional Transit Authority, a/k/a Sound
3    Transit, a Washington municipal corporation, and/or the Washington State Department of
4    Transportation, a/k/a WSDOT.
5                                 2.      JURISDICTION AND VENUE
6             2.1    The court has federal question jurisdiction over the claims asserted herein pursuant
7    to 28 U.S.C. § 1331, because, on information and belief, AMTRAK is a congressionally
8    incorporated corporation, over half of whose capital stock is owned by the federal government.
9    Venue is proper in the Western District of Washington pursuant to 28 U.S.C. § 1391 because a
10   substantial part of the events or omissions giving rise to the claim occurred in this district, and
11   AMTRAK is subject to the court’s personal jurisdiction with respect to this claim.
12                                3.      NATURE OF OCCURRENCE
13            3.1.   On and before December 18, 2017, Defendant AMTRAK was a corporation doing
14   business as a common carrier engaged in the transportation of passengers between various
15   destinations in the states of Washington and Oregon.
16            3.2    On December 18, 2017, Defendant AMTRAK through its employees and/or agents,
17   operated, managed, maintained, supervised, owned, designed, constructed and/or controlled
18   AMTRAK Train No. 501, which originated in Seattle, Washington and was destined for other
19   stops.
20            3.3    At approximately 7:33 a.m., AMTRAK Train No. 501 traveled on a segment of
21   railroad track about 40 miles south of Seattle, Washington that was operated, managed,
22   maintained, supervised, owned, designed, constructed and/or controlled, or contracted to operate,
23   manage, maintain, supervise, own and/or control by Defendant AMTRAK. AMTRAK Train No.
24
                                                                                 LUVERA LAW FIRM
      COMPLAINT FOR DAMAGES - 2                                                     ATTORNEYS AT LAW

                                                                          6700 COLUMBIA CENTER • 701 FIFTH AVENUE
                                                                                SEATTLE, WASHINGTON 98104
                                                                                       (206) 467-6090
               Case 3:20-cv-06202-BHS Document 1 Filed 12/11/20 Page 3 of 9



1    501 was operated by employees and/or agents of Defendant AMTRAK.
2           3.4     A sharp and dangerous curve existed on this segment where the railroad track
3    crossed over I-5 from west to east.
4           3.5     On December 18, 2017, at approximately 7:33 a.m., AMTRAK Train No. 501
5    approached the curve and bridge crossing I-5 at a speed greatly exceeding the authorized, posted,
6    safe and lawful speed limit for this segment of the track.
7           3.6     AMTRAK Train No. 501 derailed through the curve and at the bridge crossing I-5.
8    Several of the cars, including the lead locomotive, derailed onto the southbound lanes of I-5.
9           3.7      On the morning of December 18, 2017, Joshua Hester went to his place of
10   employment in Lacey, Washington. A professional truck driver with a commercial driver’s license,
11   Joshua picked up his semi-truck along with some shop rags and headed north to a customer in
12   Tacoma. Before getting on the interstate, he stopped to fuel his truck and bought two gallons of
13   water. He then entered I-5 north at the entrance just south of the Nisqually River.
14          3.8     As he reached the immediate vicinity of the railroad overpass, he heard a very loud
15   sound. He believed it was a bomb, and that this was a terrorist attack, especially because the site
16   was only a short distance from Joint Base Lewis McChord. He could feel strong vibrations
17   produced by whatever made the sound. He could see sparks and flying debris through the trees at
18   the overpass. Whatever was occurring, he knew that this was an emergency situation and that he
19   and others were in danger. Joshua Hester had never been as scared in his life as at this moment.
20          3.9     He immediately slowed and pulled his truck over to the right shoulder of the
21   interstate, just past the railroad overpass. He could see that there was a major, catastrophic train
22   crash. Train cars and parts were in the road and on top of other road vehicles. Some of the derailed
23

24
                                                                                 LUVERA LAW FIRM
      COMPLAINT FOR DAMAGES - 3                                                     ATTORNEYS AT LAW

                                                                          6700 COLUMBIA CENTER • 701 FIFTH AVENUE
                                                                                SEATTLE, WASHINGTON 98104
                                                                                       (206) 467-6090
               Case 3:20-cv-06202-BHS Document 1 Filed 12/11/20 Page 4 of 9



1    train cars were hanging precariously over the side of the overpass, appearing almost vertical from
2    the ground. One train car was upside down on top of another train car.
3           3.10    Joshua Hester jumped out of his truck and crossed the northbound lane of the
4    interstate to assist. There was pandemonium. People were screaming to get out of the derailed
5    cars. They needed assistance. Joshua Hester saw someone on the ground who appeared to be
6    deceased and covered the person up. He applied a tourniquet to someone whose arm was bleeding
7    badly. He and others began pulling passengers out of the trains and getting them to the ground.
8    Joshua Hester was assisting victims before first responders arrived. The situation was dangerous
9    to Joshua because the train cars did not appear to be stable.
10          3.11    Joshua returned to his truck to retrieve water and shop rags to use as tourniquets.
11   Joshua knew he was going into shock in response to the scene. Joshua does not have a functioning
12   pituitary gland because of prior brain surgeries and accompanying radiation. As a result, his body
13   does not produce adrenaline in times of danger, leaving him vulnerable to shock. He realized that
14   he could not safely remain on the scene and in the zone of danger. He gave the water and shop
15   rags to someone to help the injured. First responders had begun to arrive.
16          3.12    Joshua drove his truck from the scene, heading towards Tacoma. As he drove, his
17   physical reaction and symptoms of shock worsened, including seeing white dots. His doctors had
18   warned him about these shock symptoms. He was afraid he was going to pass out. He pulled over
19   and administered his prescribed medical care intended for just such a medical emergency. He took
20   twenty prednisone which was prescribed to carry with him and to self-administer in the event he
21   began going into shock. When he arrived to make his delivery in Tacoma, he parked and left his
22   truck. A fellow employee had to come and drove him back. He required medical care for his
23   injuries, which is ongoing.
24
                                                                               LUVERA LAW FIRM
      COMPLAINT FOR DAMAGES - 4                                                   ATTORNEYS AT LAW

                                                                        6700 COLUMBIA CENTER • 701 FIFTH AVENUE
                                                                              SEATTLE, WASHINGTON 98104
                                                                                     (206) 467-6090
               Case 3:20-cv-06202-BHS Document 1 Filed 12/11/20 Page 5 of 9



1           3.13    This public health and safety tragedy was foreseeable and preventable by Amtrak.
2    At all times relevant to this accident, Defendant AMTRAK equipped AMTRAK Train No. 501
3    with the federally recommended Positive Train Control system (hereinafter “PTC”), but
4    knowingly failed to make the system operable.
5           3.14    In 2008, Congress enacted the Rail Safety Improvement Act of 2008 (RSIA), which
6    requires passenger railroads to install a PTC system no later than the end of 2015.
7           3.15    The PTC systems mandated by Congress were designed specifically to increase
8    safety and prevent derailments caused by excessive speeds, among other purposes.
9           3.16    PTC provides real-time information to train crew members about, among other
10   things, the areas in which a train must be slowed or stopped and the speed limits at approaching
11   curves and other reduced-speed locations.
12          3.17    PTC also warns the train crew of the train’s safe braking distance in curved or
13   reduced-speed locations and displays the same on screens inside the locomotive’s cab.
14          3.18    If the engineer does not respond to the ample warnings and on-screen displays, the
15   PTC system will automatically activate the brakes and safely slow or stop the train.
16          3.19    At all times relevant hereto, PTC systems were affordable, available, feasible, and
17   intended to improve safety.
18          3.20    Defendant AMTRAK knowingly and intentionally failed to utilize an operable PTC
19   or similar safety control system on the AMTRAK Train No. 501 and the segment of railroad track
20   where this tragic and preventable derailment occurred.
21          3.21    The failure to have PTC was a factor that caused AMTRAK Train No. 188 to derail
22   in Philadelphia, Pennsylvania, in 2015 and to cause other derailments, collisions and injuries
23   known to defendant.
24
                                                                                LUVERA LAW FIRM
      COMPLAINT FOR DAMAGES - 5                                                    ATTORNEYS AT LAW

                                                                         6700 COLUMBIA CENTER • 701 FIFTH AVENUE
                                                                               SEATTLE, WASHINGTON 98104
                                                                                      (206) 467-6090
                 Case 3:20-cv-06202-BHS Document 1 Filed 12/11/20 Page 6 of 9



1           3.22    The NTSB has been recommending train control systems for safety for years. Prior
2    to December 18, 2017, Defendant AMTRAK knew that PTC systems safeguarded their
3    transportation system, prevented derailments, and precluded injuries.
4           3.23    Defendant AMTRAK failed to use available train control systems and other safety
5    technologies that would have prevented the derailment and injuries to Plaintiff, and failed to warn
6    the public it was marketing, selling, and operating commercial transportation without this long-
7    recommended safety device.
8                                   4.      NATURE OF LIABILITY
9           4.1     Plaintiff’s injuries, damages, and losses were proximately caused by Defendant
10   AMTRAK’s wrongful conduct under common law, federal and state statutes and regulations,
11   rendering defendant liable and at fault for all injuries and damages.
12          4.2     On December 18, 2017, Defendant AMTRAK, through its agents and/or
13   employees, was a common carrier and owed Joshua Hester the highest duties of care, as well as
14   duties of ordinary and reasonable care.
15          4.3     Defendant AMTRAK, through its agents and/or employees, was at fault and
16   violated the highest duty of care, including but not limited to one or more of the following ways:
17          a.      Failed to slow its train when it knew or should have known that the speed
                    was too fast for the sharp and dangerous curve;
18
            b.      Operated the train in excess of the authorized, posted, safe, and lawful speed
19                  limit;
20          c.      Failed to install and render operable proper train-control safety and speed
                    systems;
21
            d.      Operated the train without keeping a safe and proper lookout;
22
            e.      Failed to comply with Defendant’s own operational and safety plan, rules,
23                  standards, and procedures;
24
                                                                                    LUVERA LAW FIRM
      COMPLAINT FOR DAMAGES - 6                                                        ATTORNEYS AT LAW

                                                                             6700 COLUMBIA CENTER • 701 FIFTH AVENUE
                                                                                   SEATTLE, WASHINGTON 98104
                                                                                          (206) 467-6090
                 Case 3:20-cv-06202-BHS Document 1 Filed 12/11/20 Page 7 of 9



1           f.      Failed to comply with the applicable federal standards of care, including,
                    but not limited to, the failure to comply with applicable federal statutes or
2                   regulations;
3           g.      Failed to properly train its agents and/or employees in the safe operations
                    of the train;
4
            h.      Failed to properly supervise its agents and/or employees in the proper
5                   operation of the train.
6           4.4     Defendant AMTRAK is also liable for punitive and/or exemplary damages under
7    choice of law principles for the reckless and/or willful disregard of the rights and safety of the
8    passengers and the public.
9                             5.     INJURIES, HARM AND DAMAGES
10          5.1     As a direct and proximate result of one or more of the above acts and/or omissions
11   of the Defendant AMTRAK, Amtrak placed Plaintiff within the zone of danger. As a direct and
12   proximate result of one or more of the above acts and/or omissions of the Defendant AMTRAK,
13   Plaintiff has suffered serious physical and emotional injuries, requiring past and future medical
14   care, disability, loss of enjoyment of life, pain, anxiety, distress and emotional trauma, physical
15   impairment, pecuniary and economic losses, and other injuries, harm, and noneconomic damages
16   which are ongoing and the total amount of which will be proven at trial, as well as economic
17   damages including, but not limited to, lost wages and earnings, and lost earnings capacity.
18                                     6.      RELIEF CLAIMED
19          6.1     Plaintiff claims all economic and non-economic damages, along with all
20   compensatory, pecuniary, and exemplary damages.
21          6.2     Plaintiff reserves the right to seek other damages as appropriate.
22   ///
23   ///
24
                                                                                 LUVERA LAW FIRM
      COMPLAINT FOR DAMAGES - 7                                                     ATTORNEYS AT LAW

                                                                          6700 COLUMBIA CENTER • 701 FIFTH AVENUE
                                                                                SEATTLE, WASHINGTON 98104
                                                                                       (206) 467-6090
               Case 3:20-cv-06202-BHS Document 1 Filed 12/11/20 Page 8 of 9



1           WHEREFORE, Plaintiff prays for judgment against Defendant, NATIONAL RAILROAD
2    PASSENGER CORPORATION d/b/a AMTRAK, in such amount as will be proven at the time of
3    trial, together with such other and further relief as the jury or court deems appropriate.
4           DATED this 11th day of December 2020.
5                                                  LUVERA LAW FIRM
6                                                  /s/ David M. Beninger
                                                   David M. Beninger, WSBA #18432
7                                                  /s/ Andrew Hoyal
                                                   Andrew Hoyal, WSBA #21349
8                                                  701 Fifth Avenue, Suite 6700
                                                   Seattle, WA 98104
9                                                  Telephone: (206) 467-6090
                                                   david@luveralawfirm.com
10                                                 andy@luveralawfirm.com
11                                                 Attorneys for Plaintiff Hester
12

13

14

15

16

17

18

19

20

21

22

23

24
                                                                                  LUVERA LAW FIRM
      COMPLAINT FOR DAMAGES - 8                                                      ATTORNEYS AT LAW

                                                                           6700 COLUMBIA CENTER • 701 FIFTH AVENUE
                                                                                 SEATTLE, WASHINGTON 98104
                                                                                        (206) 467-6090
               Case 3:20-cv-06202-BHS Document 1 Filed 12/11/20 Page 9 of 9



1                                            JURY DEMAND
2           Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff Hester herein request a jury

3    trial by a jury of twelve in the above-referenced matter.

4           DATED this 11th day of December 2020.

5                                                  LUVERA LAW FIRM

6                                                  /s/ David M. Beninger
                                                   David M. Beninger, WSBA #18432
7                                                  /s/ Andrew Hoyal
                                                   Andrew Hoyal, WSBA #21349
8                                                  701 Fifth Avenue, Suite 6700
                                                   Seattle, WA 98104
9                                                  Telephone: (206) 467-6090
                                                   david@luveralawfirm.com
10                                                 andy@luveralawfirm.com

11                                                 Attorneys for Plaintiff Hester

12

13

14

15

16

17

18

19

20

21

22

23

24
                                                                                 LUVERA LAW FIRM
      COMPLAINT FOR DAMAGES - 9                                                     ATTORNEYS AT LAW

                                                                          6700 COLUMBIA CENTER • 701 FIFTH AVENUE
                                                                                SEATTLE, WASHINGTON 98104
                                                                                       (206) 467-6090
